DETAILED ACTION
	This office action is in response to the Applicant Amendment on 1/28/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 - 11 and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2020/0136039) in view of Liu et al. (US 9,748,474, as cited by Applicant 7/18/2019).
	Regarding claim 7, Tsai et al. teaches structure comprising (Figure 9): 
a first conductive material 220; 
a barrier layer (“liner layer…” end of Paragraph 0022) separating the first conductive material 220 from a first electrode (middle of Paragraph 0022, “other 
a second conductive material 500/600, wherein an upper portion of the second conductive material is surrounded by a non-conductive material 230 and a lower portion of the second conductive material 500/600 is surrounded by the first conductive material 220; 
the non-conductive material 230, the non-conductive material 230 is above the first conductive material 220; and 
a memory material layer 810, wherein a top of the second conductive material 600 is in direct contact with the memory material layer.
Tsai et al. teaches that the memory material layer 810 is a resistive memory material layer and does not teach that the memory material layer 810 is a phase change memory material layer.  Liu et al. teaches (Column 12, Lines 6 - 14) that a memory layer for a resistive memory layer can be interchanged with a phase change memory material layer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsai et al. by including a phase change memory material layer for the memory material layer in the manner taught by Liu et al. because phase change memory material layers and resistive memory material layers were art recognized equivalents at the time the invention was made.  Please also see MPEP §2144.06 (II).
	Regarding claim 8, Tsai et al. teaches that the barrier layer separates the first conductive material 220 from a surrounding dielectric layer 210 (Paragraph 0022).
Regarding claim 9, Tsai et al. teaches the first electrode below and in electrical contact with the first conductive material 220 (Paragraph 0022); and a second electrode 820 above and in electrical contact with the memory material 810.  Please see claim 7 for phase change material.
	Regarding claim 10, Tsai et al. teaches a dielectric layer 210 below the memory material layer 810, the dielectric layer 210 is different from the non-conductive material 230.  Please see claim 7 for phase change material.
Regarding claim 11, Tsai et al. teaches that the first conductive material 220 is different from the second conductive material 800 (for instance 220 can be copper, Paragraph 0022, and 600 can be TaN, Paragraph 0031).
Regarding claim 16, Tsai et al. teaches a structure comprising (Figure 9): 
a first conductive material 220; 
a first electrode (see Paragraph 0022), the first electrode is below and in electrical contact with the first conductive material 220; 
a barrier layer (end of Paragraph 0022 “the liner layer covers…”) separating the first conductive material 220 from the first electrode, wherein a top of the barrier layer is substantially flush with a top of the first conductive material 220 (bottom and sidewall surfaces covered); 
a second conductive material 500/600, wherein an upper portion of the second conductive material 500/600 is surrounded by a non-conductive material 230 and a lower portion of the second conductive material is surrounded by the first conductive material 220; 
the non-conductive material 230, the non-conductive material 230 is above the first conductive material 220; 
a memory material layer 810, the memory material layer 810 is in direct contact with a top of the second conductive material 500/600; and a second electrode 820, the second electrode 820 is orthogonal to the first electrode 220 (they at least have surfaces which are orthogonal), the second electrode 820 is above and in electrical contact with the memory material 810.
Tsai et al. teaches that the memory material layer 810 is a resistive memory material layer and does not teach that the memory material layer 810 is a phase change memory material layer.  Liu et al. teaches (Column 12, Lines 6 - 14) that a memory layer for a resistive memory layer can be interchanged with a phase change memory material layer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsai et al. by including a phase change memory material layer for the memory material layer in the manner taught by Liu et al. because phase change memory material layers and resistive memory material layers were art recognized equivalents at the time the invention was made.  Please also see MPEP §2144.06 (II).
Regarding claim 17, Tsai et al. teaches that the barrier layer separating the first conductive material from a surrounding dielectric layer 210 (Paragraph 0022, liner layer covers sidewalls).
Regarding claim 18, Tsai et al. teaches that a dielectric layer 210 below the memory material layer 810, the dielectric layer 210 is different from the non-conductive material 230.  Please see claim 16 for phase change material.
Regarding claim 19, Tsai et al. teaches that the first conductive material 220 is different from the second conductive material 500/600 (for instance 220 can be copper, Paragraph 0022, and 600 can be TaN, Paragraph 0031).
Regarding claim 20, Tsai et al. teaches that the second conductive material is made of tantalum (Paragraph 0031).  Tsai et al. does not teach that the first conductive material 220 can be made from the claimed material, however, Liu et al. teaches (Column 5, Line 51) that a first conductive material 104 can be tungsten.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsai et al. such that the first conductive material is tungsten, since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.

Response to Arguments
Applicant’s arguments with respect to claims 7 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813